Citation Nr: 0934840	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a hip joint 
disability.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1979 to 
March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

During the pendency of this appeal, by way of a May 2009 
rating decision, the Veteran's claims for service connection 
for a back disability and service connection for 
chondromalacia of the right knee were granted.  As this 
represents a grant of the benefits sought on appeal, these 
issues are no longer before the Board.  

The Veteran has raised the issue of entitlement to service 
connection for a femoral cutaneous nerve disability.  This 
issue is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran does not have a hip joint disability or eye 
disability that is related to military service.


CONCLUSION OF LAW

The Veteran does not have a hip joint disability or eye 
disability that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (Apr. 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2005, January 2006, March 2006, and April 2006.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided examinations in furtherance of his claims.  Lastly, 
the Board notes that VA examinations with respect to the 
issues on appeal were obtained in December 2008 and January 
2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations are adequate, as opinions were 
predicated on consideration of the STRs, and VA medical 
records in the Veteran's claims file, and considered all of 
the pertinent evidence of record, including the detailed 
history the Veteran provided of his disabilities.  (Although 
a January 2009 reviewer, Dr. G., did not review the claims 
file, he had merely been asked to further explain an earlier 
opinion by a Dr. S. who had in fact reviewed the record.)  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  No duty to assist was unmet.

II. Analysis

In his October 2003 substantive appeal, the Veteran stated 
that he injured his hips when he fell off a roof in June or 
July of 1979.  Alternatively, the Veteran stated that he 
started experiencing hip pain during basic training while 
marching.  This was his testimony in June 2006.  The Veteran 
stated that he continued to have hip problems since his 
discharge, noting that his hip joint moves out of place when 
walking, and causes severe pain on his left side.  The 
Veteran commented that he was not sure if his current hip 
disability had anything to do with jumping out of a military 
truck during service and falling seven feet onto his back, 
but noted that he was told at that time that there was 
nothing wrong with his hips.  (The Board notes that the 
Veteran is service connected for lumbar disc disease and that 
a VA examiner has reported that the Veteran has a herniated 
disc and sciatica.  While such a disability may cause pain in 
the hip area, the issue before the Board is a claim of 
service connection for disability of the hip joints 
themselves.)

The Veteran's STRs contain a May 1979 entry noting that the 
Veteran complained of back and hip problems, and a May 1980 
entry noting that the Veteran complained of left hip pain and 
low back pain, and another May 1980 entry noted a fall with 
contusions in the left hip area.

A May 2005 VA examiner, H.S., D.O., noted that the Veteran 
had never had hip x-rays, (the Board notes that this 
examination did not include a hip x-ray), but on examination, 
noted that the Veteran had bilateral tenderness over the 
greater trochanters, and diagnosed the Veteran with bilateral 
trochanteric bursitis.  At this examination, the Veteran 
stated that during basic training he fell off a building 
about 6-8 feet, and it was at this point that he started 
having back pain and bilateral hip pain.  The VA examiner, 
H.S., D.O. opined that the Veteran's new pain was less likely 
than not caused as a result of his fall and trunk injury 
while serving in the Army.  The examiner did not provide a 
rationale.

A June 2005 VA examination evaluated the Veteran's right hip.  
At this examination, the Veteran reported that while riding 
in a truck during military service, he was forced to sit for 
a prolonged period in a deep squat, and noted that when he 
got out of this position, and dismounted from the truck, his 
right leg was asleep, he was unable to support himself and he 
fell.  The Veteran stated that there was no residual injury, 
but that he occasionally experiences pain.  He denied any 
functional disability with his right hip.  The examiner, 
B.K., M.D., noted a full painless range of motion, stating 
that with prolonged hip range of motion, the Veteran had no 
functional limit.  The examiner noted that he did a thorough 
review of the Veteran's claims chart, and stated that there 
was a specific question as to whether the treatment shown in 
service in 1980 for his back was the beginning of a chronic 
back or hip condition.  Dr. H. opined that after thorough 
review, he did not believe that the 1980 in-service notation 
was the beginning of a chronic hip condition, stating that a 
hip condition did not affect him in any way now, and noted 
that the pain the Veteran was having was not from the hip 
joint as shown by examination and history.  Instead, the 
injury the Veteran described was due to his leg falling 
asleep and not due to an intrinsic injury to the hip joint.  
Therefore, Dr. H. opined that he could say with confidence 
that any current hip symptoms were not caused by or the 
result of the injury that the Veteran explained was incurred 
in military service.

A November 2005 x-ray of both hips revealed no significant 
degenerative changes in the hips and found no acute fracture, 
dislocation, or subluxation, and found no significant joint 
space narrowing or osteophyte formation.

A December 2008 VA examination noted that x-rays of the hips 
were entirely normal, and although the examiner, W.S., M.D. 
noted tenderness at the outlet of the lateral femoral 
cutaneous nerve on the brim of the pelvis, the examiner did 
not diagnose the Veteran with a current hip disability, 
noting that the right hip showed no pathology on x-ray.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez, 13 
Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 
2001).

In terms of establishing evidence of a current disability, 
the December 2008 VA examiner found no pathology on x-ray, 
and did not diagnose the Veteran with a hip disability.  
Likewise, a November 2005 x-ray report also revealed that, 
although the Veteran complained of chronic hip pain 
bilaterally, there was no evidence of degenerative change in 
the hips, and no acute fracture, dislocation or subluxation.  
Although Dr. S. diagnosed the Veteran with bilateral 
trochanteric bursitis in May 2005, he did so without taking 
hip x-rays, and significantly, at a June 9, 2005 VA 
examination shortly thereafter, Dr. H. noted that although 
the Veteran experienced pain, the pain he was having was not 
from his hip joint as shown by examination and history.  Dr. 
H. noted that the injury the Veteran described, which 
involved being forced to sit for a prolonged period of time 
in a deep squat, and falling when he got out of that position 
and dismounted from the truck, was due to his leg falling 
asleep and not due to an intrinsic injury to the hip.  Dr. H. 
noted that on examination, the Veteran had full painless 
range of motion.

In summary, the only evidence in the record of anything more 
than hip pain or tenderness, is the May 25, 2005 report of 
bilateral trochanteric bursitis.  However, during this 
examination, the examiner noted that the Veteran had never 
had x-rays of his hips, and in fact, November 2005 hip x-rays 
were entirely normal.  Further, at the June 2005 VA 
examination, conducted only 15 days after the May 2005 VA 
examination, Dr. H. did not diagnose the Veteran with a hip 
disability, noting full range of motion, and most recently, 
the December 2008 VA examiner also did not diagnose the 
Veteran with a current hip disability, noting that x-ray 
results showed no pathology.  Even Dr. S., in May 2005, 
reported that pain then experienced by the Veteran was not 
caused as a result of the Veteran's fall and trunk injury 
while in service.

As noted above, the June 2005 VA examiner also opined that, 
because the in-service injury the Veteran described was due 
to his leg falling asleep and not due to an intrinsic injury 
to the hip joint, he could say with confidence that any 
current hip symptoms were not caused by or a result of the 
injury the Veteran experienced during military service.  
Although the May 2005 VA examiner did not provide a rationale 
for his opinion that the Veteran's symptom was not related to 
an in-service fall, the examiner's negative nexus opinion is 
supported by both the June 2005 examiner's opinion and the 
record when considered in its entirety.  Specifically, the 
June 2005 examiner stated that not only did the Veteran not 
have a current hip disability, but that no current hip 
symptoms were caused by or the result of an in-service 
injury.  This June 2005 analysis is supported by the November 
2005 x-ray which also revealed no intrinsic hip disability, 
and the December 2008 examiner, Dr. S. who also found no 
evidence of a hip disability on examination.  (Whether the 
Veteran's current symptoms experienced in the hip area are 
due to other disability such as lumbar disc disease/sciatica 
need not be addressed.  It is sufficient to point out that 
the evidence demonstrates that whatever symptoms the Veteran 
experiences are not related to hip joint disability traceable 
to military service.  This is shown by a preponderance of the 
evidence, as described above.)

Therefore, the Board finds that although the May 2005 VA 
examiner did not provide a rationale for his opinion that the 
Veteran's hip disability was less likely than not a result of 
a fall in service, the May 2005 examiner's opinion is 
supported by the June 2005 and December 2008 VA examiners, as 
well as the record.  The preponderance of the evidence is 
against this claim.

Turning to the second claim on appeal, the Veteran contends 
that his current eye problems are the result of welding in 
service without wearing welder's goggles and/or due to 
exposure to gasoline, diesel fuel, battery acid, and brake 
fluid while working as a mechanic in the military.  
Statements supporting the occurrence of such events have been 
received.

The STRs contain a March 1983 Report of Medical History where 
the Veteran noted that he experienced eye trouble, and R.A., 
M.D., in the physician's summary section of the Report of 
Medical History, noted the Veteran's complaint of watering 
eyes.  Normal visual acuity was reported.

In January 2009, the Veteran was afforded a VA eye 
examination.  At this examination, the Veteran complained of 
burning, stinging, watering, and photophobia, noting that 
these symptoms had been present for several years.  The 
Veteran noted daily symptoms which were not alleviated by 
artificial tears.  The examiner, D.S., M.D., noted that the 
claims file was reviewed, and he diagnosed the Veteran with 
rosacea, explaining that patients with rosacea typically 
complained of severe burning, mild itching, tearing, and 
blurred vision, which coincided with the Veteran's symptoms.  
The examiner noted that the Veteran had moderate rosacea 
present on his nose, eyelids, and cheeks, and opined that the 
Veteran's symptoms were likely not caused by his welding 
activities or chemical exposures, and stated that there was 
no other evidence of damage to the lens from welding.  

At a January 2009 follow-up review to the initial 
examination, a different examiner, M.G., M.D. confirmed that 
the Veteran had ocular rosacea with mebomian gland 
dysfunction and dropout.  Dr. G. noted that the Veteran had 
inadequate tear film in both eyes secondary to his rosacea, 
which caused his dry eyes and above-listed symptoms (which 
included eye pain, photophobia and redness).  The examiner 
opined that there was no evidence of any eye injury related 
to the Veteran's welding duties, noting that his symptoms 
could be explained by his rosacea, which had no relation to 
his military activities.  

Although the Veteran claims that his current problems are 
attributable to events during service, such as welding 
without proper protection, and exposure to solvents and 
fuels, his claim has not been supported by the medical 
evidence of record.  A VA examiner reviewed the record, 
examined the Veteran, and found that his current disability 
could not be attributed to events in service.  A later 
reviewer confirmed that the Veteran's current disability 
causing eye symptoms was not traceable to military service.  
These opinions and explanations for why currently shown 
ocular rosacea cannot be linked to the Veteran's period of 
military service are uncontradicted by the remaining record.  
The Veteran's opinion differs, but there has been no showing 
that he is competent to opine on such medical matters.  
Consequently, the Board finds that the preponderance of the 
evidence is against this claim.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the service connection claims.  A current 
hip joint disability or eye disability is not traceable to a 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Service connection for a hip joint disability is denied.

Service connection for an eye disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


